WHATLEY, Judge.
Archie Smith appeals an order revoking his probation. The order of revocation states that Smith violated the conditions of his probation “as alleged.” It was alleged that Smith violated conditions one and five of his probation. However, at the hearing on the violation, the trial court dismissed the allegation that Smith violated condition five of his probation, as it found that there was insufficient evidence to support such allegation. Thereafter, the trial court did find that Smith violated condition one of his probation. We affirm the finding that Smith violated condition one of his probation without discussion. However, we reverse the probation order and remand this case for the trial court to enter a new order reflecting that Smith was found to have violated only probation condition one.
Affirmed in part; reversed in part.
PARKER, A.C.J., and SCHEB, JOHN M., (Senior) Judge, Concur.